ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
APTIM Federal Services, LLC                  )      ASBCA No. 61778
                                             )
Under Contract No. N62473-10-D-4009          )

APPEARANCES FOR THE APPELLANT:                      Thomas R. Krider, Esq.
                                                    Alix K. Town, Esq.
                                                     Oles Morrison Rinker & Baker, LLP
                                                     Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Rawn M. James, Jr., Esq.
                                                     Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

      The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$226,672. This amount is inclusive of interest. No further interest shall be paid.

       Dated: April 16, 2019




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)




                                                                                         I
!cone~


RICHARD SHACKLEFORD                             OWEN C. WILSON
Administrative Judge                            Administrative Judge
Vice Chairman                                   Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61778, Appeal of APTIM
Federal Services, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2